Exhibit 10.1
AMENDED AND RESTATED BYLAWS
 
OF
 
ASURE SOFTWARE, INC.
 
A DELAWARE CORPORATION
 
ARTICLE I
 
OFFICES
 
The Corporation shall maintain a registered office in the State of Delaware as
required by law. The Corporation may also have offices at other places, within
and without the State of Delaware, as the Board of Directors may determine.
 
ARTICLE II
 
STOCKHOLDERS
 
Section 1. Place of Meetings . Meetings of the stockholders shall be held at
such times and places, within or without the State of Delaware, as may be fixed
from time to time by the Board of Directors.
 
Section 2. Annual Meetings . The annual meeting of the stockholders of the
Corporation for the election of directors and for the transaction of such other
business as may properly come before the meeting shall be held at such place, on
such date and at such time as may from time to time be fixed by the Board of
Directors, the Chairman of the Board or the President.
 
Section 3. Special Meetings . Except as otherwise required by law and subject to
the rights of the holders of any class or series of stock having a preference
over the Common Stock as to dividends or upon liquidation, special meetings of
the stockholders for any purpose or purposes may be called only by the Chairman
of the Board or the Chief Executive Officer, or the Secretary of the Corporation
at the request of the Board of Directors. A special meeting of the stockholders
shall also be called by the Secretary of the Corporation upon the written
request, stating the purpose of the meeting, of stockholders who together own of
record ten (10) percent of the outstanding shares of each class of stock
entitled to vote at such meeting.  Special meetings of the stockholders may be
held at such place, on such date and at such time as fixed by the appropriate
person calling such special meeting of the stockholders.  For a stockholder
requested meeting, the request shall (i) be in writing, signed and dated by the
stockholders who have delivered the written request for the special meeting,
(ii) set forth the purpose of calling the special meeting.  A maximum of 1
special meeting may be called in a single calendar year, unless thirteen months
have passed since the last annual meeting was held, in which case a second
special meeting may be called.  Only such business as is specified in the notice
of any special meeting of the stockholders shall come before such meeting.
 
Section 4. Notice of Meetings . Written notice of all meetings of stockholders
shall be mailed to or personally delivered to each stockholder entitled to vote
thereat at least ten (10), but not more than sixty (60) days prior to the
meeting. Notice of any special meeting shall state in general terms the purpose
or purposes for which the meeting is to be held, and no other business shall be
transacted except as stated in such notice. When a meeting is adjourned to
another time or place, notice need not be given of the adjourned meeting if the
time and place thereof are announced at the meeting of which the adjournment is
taken. At the adjourned meeting, the Corporation may transact any business which
might have been transacted at the original meeting. If the adjournment is for
more than thirty (30) days, or if after the adjournment a new record date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given to each stockholder of record entitled to vote at the meeting.  
 
Section 5. Quorum . The holders of a majority of the issued and outstanding
shares of the capital stock of the Corporation entitled to vote thereat, present
in person or represented by proxy, shall constitute a quorum for the transaction
of business at all meetings of the stockholders; but, if there be less than a
quorum, the holders of a majority of the shares so present or represented may
adjourn the meeting from time to time, until a quorum shall be present,
whereupon the meeting may be held, as adjourned, without further notice, except
as required by law, and any business may be transacted that might have been
transacted on the original date of the meeting.  
 
Section 6. List of Stockholders Entitled to Vote . The officer or agent having
charge of the stock transfer books of the Corporation shall make, at least ten
(10) days before each meeting of stockholders, a complete list of the
stockholders entitled to vote at such meeting or any adjournment thereof,
arranged in alphabetical order, and showing the address of and the number of
shares held by each stockholder. Such list shall be open to examination of any
stockholder, for any purpose germane to the meeting, during ordinary business
hours, for a period of ten (10) days prior to such meeting, either at a place
within the city where the meeting is to be held, which place shall be specified
in the notice of the meeting, or, if not so specified, at the place where the
meeting is to be held. Such list shall also be produced and kept open at the
time and place of the meeting and shall be subject to the inspection of any
stockholder during the whole time of the meeting. The original stock transfer
books shall be the only evidence as to who are the stockholders entitled to
examine such list or the stock transfer books or to vote at any meeting of
stockholders. Failure to comply with any requirements of this Section 6 shall
not affect the validity of any action taken at such meeting.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7. Voting . At all meetings of the stockholders every registered owner
of shares entitled to vote may vote in person or by proxy and shall have one
vote for each such share standing in his name on the books of the Corporation as
of the record date for determining the stockholders entitled to vote at such
meeting. Except as otherwise required by statute, by the Certificate of
Incorporation or these Bylaws, all matters coming before any meeting of the
stockholders shall be decided by the vote of the holders of a majority of the
shares of capital stock of the Corporation present in person or by proxy at such
meeting and voting thereon, a quorum being present.
 
Section 8. Presiding Officer . The Chief Executive Officer shall preside at all
meetings of the stockholders. In the absence of the Chief Executive Officer, the
President shall act as chairman of the meeting. In the absence of the Chief
Executive Officer and the President, the Board of Directors may appoint any
other officer or person to act as chairman of any meeting.
 
Section 9. Secretary of Meeting . The Secretary or an Assistant Secretary of the
Corporation shall act as secretary of all meetings of the stockholders; and, in
their absence, the chairman of the meeting shall appoint a person to act as
secretary of the meeting.
 
Section 10. Stockholder Nomination of Director Candidates .
 
(1) Only persons who are nominated in accordance with the procedures set forth
in these Bylaws shall be eligible to serve as Directors. Nominations of persons
for election to the Board of Directors of the Corporation may be made at a
meeting of stockholders (a) by or at the direction of the Board of Directors or
(b) by any stockholder of the Corporation who is a stockholder of record at the
time of giving of notice provided for in this Bylaw, who shall be entitled to
vote for the election of directors at the meeting and who complies with the
notice procedures set forth in this Bylaw.
 
(2) Nominations by stockholders shall be made pursuant to timely notice in
writing to the Secretary of the Corporation. To be timely, a stockholder’s
notice shall be delivered to or mailed and received at the principal executive
offices of the Corporation (a) in the case of an annual meeting, not less than
60 days nor more than 90 days prior to the first anniversary of the preceding
year’s annual meeting; provided, however, that in the event that the date of the
annual meeting is changed by more than 30 days from such anniversary date,
notice by the stockholder to be timely must be so received not later than the
close of business on the 10th day following the earlier of the date on which
notice of the date of the meeting was mailed or public disclosure was made, and
(b) in the case of a special meeting at which directors are to be elected, not
later than the close of business on the 10th day following the earlier of the
day on which notice of the date of the meeting was mailed or public disclosure
was made. Such stockholder’s notice shall set forth (a) as to each person whom
the stockholder proposes to nominate for election or reelection as a director
all information relating to such person that is required to be disclosed in
solicitations of proxies for election of directors, or is otherwise required, in
each case pursuant to Regulation 14A under the Securities Exchange Act of 1934,
as amended (including such person’s written consent to being named in the proxy
statement as a nominee and to serving as a director if elected); (b) as to the
stockholder giving the notice (i) the name and address, as they appear on the
Corporation’s books, of such stockholder and (ii) the class and number of shares
of the Corporation which are beneficially owned by such stockholder and also
which are owned of record by such stockholder; and (c) as to the beneficial
owner, if any, on whose behalf the nomination is made, (i) the name and address
of such person and (ii) the class and number of shares of the Corporation which
are beneficially owned by such person. At the request of the Board of Directors,
any person nominated by the Board of Directors for election as a director shall
furnish to the Secretary of the Corporation that information required to be set
forth in a stockholder’s notice of nomination which pertains to the nominee.
 
(3) No person shall be eligible to serve as a director of the Corporation unless
nominated in accordance with the procedures set forth in this Bylaw. The
Chairman of the meeting shall, if the facts warrant, determine in good faith and
declare to the meeting that a nomination was not made in accordance with the
procedures prescribed by these Bylaws, and if he or she should so reasonably
determine, he shall so declare to the meeting and the defective nomination shall
be disregarded. Notwithstanding the foregoing provisions of this Bylaw, a
stockholder shall also comply with all applicable requirements of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder with
respect to the matters set forth in this Bylaw.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11. Notice of Stockholder Business .
 
(1) At an annual meeting of the stockholders, only such business shall be
conducted as shall have been brought before the meeting (a) pursuant to the
Corporation’s notice of meeting, (b) by or at the direction of the Board of
Directors or (c) by any stockholder of the Corporation who is a stockholder of
record at the time of giving of the notice provided for in this Bylaw, who shall
be entitled to vote at such meeting and who complies with the notice procedures
set forth in this Bylaw.
 
(2) For business to be properly brought before an annual meeting by a
stockholder pursuant to clause (c) of paragraph 1 of this Bylaw, the stockholder
must have given timely notice thereof in writing to the Secretary of the
Corporation. To be timely, a stockholder’s notice must be delivered to or mailed
and received at the principal executive offices of the Corporation not less than
60 days nor more than 90 days prior to the first anniversary of the preceding
year’s annual meeting; provided, however, that in the event that the date of the
meeting is changed by more than 30 days from such anniversary date, notice by
the stockholder to be timely must be received no later than the close of
business on the 10th day following the earlier of the day on which notice of the
date of the meeting was mailed or public disclosure was made. A stockholder’s
notice to the secretary shall set forth as to each matter the stockholder
proposes to being before the meeting (a) a brief description of the business
desired to be brought before the meeting and the reasons for conducting such
business at the meeting, (b) the name and address, as they appear on the
Corporation’s books, of the stockholder proposing such business, and the name
and address of the beneficial owner, if any, on whose behalf the proposal is
made, (c) the class and number of shares of the Corporation which are owned
beneficially and of record by such stockholder of record and by the beneficial
owner, if any, on whose behalf the proposal is made and (d) any material
interest of such stockholder of record and the beneficial owner, if any, on
whose behalf the proposal is made in such business.
 
(3) Notwithstanding anything in these Bylaws to the contrary, no business shall
be conducted at an annual meeting except in accordance with the procedures set
forth in this Bylaw. The Chairman of the meeting shall, if the facts warrant,
determine in good faith and declare to the meeting that business was not
properly brought before the meeting and in accordance with the procedures
prescribed by these Bylaws, and if he or she should so reasonably determine, he
or she shall so declare to the meeting and any such business not properly
brought before the meeting shall not be transacted. Notwithstanding the
foregoing provisions of this Bylaw, a stockholder shall also comply with all
applicable requirements of the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder with respect to the matters set forth in
this Bylaw.
 
Section 12. Regulation of Action by Written Consent .
 
(1) Action by Written Consent . Any action which is required to be or may be
taken at any annual or special meeting of stockholders of the Corporation may be
taken without a meeting, without prior notice to stockholders and without a vote
if consents in writing, setting forth the action so taken, shall have been
signed by the holders of outstanding stock having not less than the minimum
number of votes that would be necessary to authorize or to take such action at a
meeting at which all shares entitled to vote thereon were present and voted.
 
 (2) Duration and Revocation of Consents . In order that the Corporation’s
stockholders shall have an opportunity to receive and consider the information
germane to an informed judgment as to whether to give a written consent, any
corporate action to be taken by written consent shall not be effective until,
and the stockholders of the Corporation shall be able to give or revoke written
consents for, at least twenty (20) days from the date of the commencement of a
solicitation (as such term is defined in Rule 14a-1(k) promulgated under the
Securities Exchange Act of 1934, as amended) of consents, other than corporate
action by written consent taken pursuant to solicitations of not more than ten
(10) persons. For purposes of this subsection (2) and subsection (3) of this
Section 12, a consent solicitation shall be deemed to have commenced when a
proxy statement or information statement containing the information required by
law is first furnished to the Corporation’s stockholders.
 
Consents to corporate action shall be valid for a maximum of sixty (60) days
after the date of the earliest dated consent delivered to the Corporation in the
manner provided in Section 228(c) of the Delaware General Corporation Law.
Consents may be revoked by written notice (i) to the Corporation, (ii) to the
stockholder or stockholders soliciting consents or soliciting revocations in
opposition to action by consent proposed by the Corporation (the “Soliciting
Stockholders”), or (iii) to a proxy solicitor or other agent designated by the
Corporation or the Soliciting Stockholders.
 
Notwithstanding the foregoing, if independent counsel to the Corporation
delivers to the Corporation a written opinion stating, or a court of competent
jurisdiction determines, that this subsection or subsection (3) of this Section
12, or any portion thereof, is illegal with respect to any corporate action to
be taken by written consent for which a consent has theretofore been delivered
to the Corporation, in the manner provided in Section 228(c) of the Delaware
General Corporation Law, whether prior or subsequent to the date of the adoption
of this subsection and subsection (3) of this Section 12, then this subsection
or subsection (3) of this Section 12, or such portion thereof, as the case may
be, shall after the date of such delivery of such opinion or such determination
be null and void and of no effect with respect to any other corporate action to
be taken by written consent.
 
 
 

--------------------------------------------------------------------------------

 
 
(3) Inspectors of Election; Procedures for Counting Consents . Within three (3)
business days after receipt of the earliest dated consent delivered to the
Corporation in the manner provided in Section 228(c) of the Delaware General
Corporation Law or the determination by the Board of Directors of the
Corporation that the corporation should seek corporate action by written
consent, as the case may be, the Secretary shall engage nationally recognized
independent inspectors of elections for the purpose of performing a ministerial
review of the validity of the consents and revocations. The cost of retaining
inspectors of election shall be borne by the Corporation.
 
Consents and revocations shall be delivered to the inspectors upon receipt by
the Corporation, the Soliciting Stockholders or their proxy solicitors or other
designated agents. As soon as consents and revocations are received, the
inspectors shall review the consents and revocations and shall maintain a count
of the number of valid and unrevoked consents. The inspectors shall keep such
count confidential and shall not reveal the count to the Corporation, the
Soliciting Stockholder or their representatives or any other entity. As soon as
practicable after the earlier if (i) sixty (60) days after the date of the
earliest dated consent delivered to the
 
Corporation in the manner provided in Section 228(c) of the Delaware General
Corporation Law or (ii) a written request therefor by the Corporation or the
Soliciting Stockholders (whichever is soliciting consents) (which request may be
made no earlier than twenty (20) days after the commencement of the applicable
solicitation of consents, except in the case of corporate action by written
consent taken pursuant to solicitation of not more than ten (10) persons),
notice of which request shall be given to the party opposing the solicitation of
consents, if any, which request shall state that the Corporation or Soliciting
Stockholders, as the case may be, have a good faith belief that the requisite
number of valid and unrevoked consents to authorize or take the action specified
in the consents has been received in accordance with these Bylaws, the
inspectors shall issue a preliminary report to the corporation and the
Soliciting Stockholders stating: (i) the number of valid consents; (ii) the
number of valid revocations; (iii) the number of valid and unrevoked consents;
(iv) the number of invalid consents; (v) the number of invalid revocations; (vi)
whether, based on their preliminary count, the requisite number of valid and
unrevoked consents has been obtained to authorize or take the action specified
in the consents.
 
Unless the Corporation and the Soliciting Stockholders shall agree to a shorter
or longer period, the Corporation and the Soliciting Stockholders shall have 48
hours to review the consents and revocations and to advise the inspectors and
the opposing party in writing as to whether they intend to challenge the
preliminary report of the inspectors. If no written notice of an intention to
challenge the preliminary report is received within 48 hours after the
inspectors’ issuance of the preliminary report, the inspectors shall issue to
the Corporation and the Soliciting Stockholders their final report containing
the information from the inspectors’ determination with respect to whether the
requisite number of valid and unrevoked consents was obtained to authorize and
take the action specified in the consents. If the Corporation or the Soliciting
Stockholders issue written notice of an intention to challenge the inspectors’
preliminary report within 48 hours after the issuance of that report, a
challenge session shall be scheduled by the inspectors as promptly as
practicable. A transcript of the challenge session shall be recorded by a
certified court reporter. Following completion of the challenge session, the
inspectors shall as promptly as practicable issue their final report to the
Soliciting Stockholders and the Corporation, which report shall contain the
information included in the preliminary report, plus all changes in the vote
totals as a result of the challenge and a certification of whether the requisite
number of valid and unrevoked consents was obtained to authorize or take the
action specified in the consents. A copy of the final report of the inspectors
shall be included in the book in which the proceedings of meetings of
stockholders are recorded.
 
The Corporation shall give prompt notice to the stockholders of the results of
any consent solicitation or the taking of the corporate action without a meeting
and by less than unanimous written consent.
 
ARTICLE III
 
DIRECTORS
 
Section 1. Board of Directors . The property, business and affairs of the
Corporation shall be managed and controlled by the Board of Directors, which may
exercise all such powers of the Corporation and do all such lawful acts and
things on its behalf as are not, by statute or the Certificate of Incorporation
or these Bylaws, directed or required to be exercised or done by the
stockholders.
 
Section 2. Number; Tenure . The Board of Directors shall consist of up to seven
(7) directors. Directors need not be stockholders of the Corporation or
residents of a particular state. Unless sooner removed by action of the
stockholders, members of the Board of Directors shall hold office until the next
annual meeting of stockholders and until their successors shall have been
elected and qualified.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3. Vacancies . Any vacancy in the Board of Directors occurring by reason
of the death, resignation or disqualification of any director, the removal of
any director from office for cause or without cause, an increase in the number
of directors, or otherwise, may be filled by the stockholders at a special
meeting called for that purpose or by the directors at any annual, regular or
special meeting. Each director elected to fill a vacancy shall hold office for a
term expiring at the next succeeding annual meeting of stockholders and until
his successor is elected and has qualified or until his earlier displacement
from office by resignation, removal or otherwise.
 
Section 4. Resignation and Removal . Any director may resign at any time by
written notice to the Corporation. Any director or the entire board of directors
may be removed, for cause or without cause, by the holders of a majority of the
shares then entitled to vote at a special meeting called for that purpose.
 
Section 5. Place of Meetings . The Board of Directors may hold meetings within
or without the State of Delaware.
 
Section 6. Annual Meeting . The annual meeting of the Board of Directors, of
which no notice shall be necessary, shall be held immediately following the
annual meeting of stockholders or immediately following any adjournment thereof
at which directors shall have been elected for the ensuing year, or at such
other time and place as may be designated in a notice of meeting, for the
purpose of the organization of the Board and the election or appointment of
officers for the ensuing year, and for the transaction of such other business as
may be brought before such meeting.
 
Section 7. Regular Meetings . Regular meetings of the Board of Directors, other
than the annual meeting, shall be held at any place within or without the office
of the Corporation, or solely by means of conference telephone or other
communications equipment, as determined by the Board of Directors.  At every
regular meeting of the Directors, the Chairman of the Board, or if the Chairman
is absent, a chairman of the meeting chosen by the majority of the directors
present, shall preside over the meeting.
 
Section 8. Special Meetings . Special meetings of the Board of Directors may be
called by the Chairman of the Board, and shall be called by the Secretary upon
written request by a majority of the total number of directors. Notice shall be
given of the time and place of each special meeting by mailing the same at least
three (3) days before the meeting or by telephoning, emailing, telegraphing or
delivering personally the same at least one (1) day before the meeting to each
director. Except as otherwise specified in the notice thereof, or as required by
law, the Certificate of Incorporation or these Bylaws, any and all business may
be transacted at any special meeting.
 
Section 9. Quorum; Voting . A majority of the total number of directors then in
office shall constitute a quorum for the transaction of business, but less than
a quorum may adjourn any meeting from time to time until a quorum shall be
present, whereupon the meeting may be held, as adjourned, without further
notice. Except as otherwise required by statute, the Certificate of
Incorporation or these Bylaws, all matters coming before any meeting of the
Board of Directors shall be decided by the vote of a majority of the directors
present at the meeting, a quorum being present.


Section 10. Compensation . Outside directors shall be entitled to receive
compensation for their services and reimbursement for their expenses as
directors or as members of any committee appointed by the Board, in such amounts
and pursuant to such conditions as determined by the Board. No shareholder
permitted or authorized to attend any directors’ meeting shall be reimbursed for
their expenses incurred in attending such directors’ meetings, unless otherwise
agreed by the Board. The foregoing shall not be construed as prohibiting the
payment to any director of compensation for services rendered in any other
capacity.
 
Section 11. Advisory Directors . The Board of Directors may from time to time
elect one (1) or more Advisory Directors, which Advisory Directors shall hold
office until the next Annual Meeting of the Board of Directors. Advisory
Directors shall be given all notices of meetings of the Board of Directors as
are given to directors in general, but shall not be counted in determining
whether a quorum of the Board of Directors is present at a meeting. Advisory
Directors shall have no voting rights.
 
Section 12. Voting Shares of Other Corporations . The Board of Directors of this
Corporation shall have full power and authority on behalf of the Corporation,
acting by or through a nominee of the Corporation or by proxy or proxies
appointed by it, to vote, act and consent with respect to any shares of stock of
other corporations which this Corporation may own or as to which this
Corporation otherwise has the right to vote, act or consent.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
COMMITTEES OF THE BOARD
 
Section 1. Designation . The Board of Directors, by resolution passed by a
majority of the whole Board, may designate from among its members such
committees as the Board may determine, to have such powers and duties as shall
from time to time be prescribed by the Board to the extent permitted by statute.
 
Section 2. Quorum; Tenure . A majority of the whole committee shall constitute a
quorum for the transaction of business of any committee and may fix its rules of
procedure. All actions by any committee shall be reported to the Board of
Directors. The Board of Directors may discharge any committee or any members
thereof either with or without cause at any time.


Section 3. Rotation . The Chairman of each committee will have a maximum term of
5 years, at which point a new Chairman must be elected by members of the Board
of Directors.  In order to be eligible for election, candidates will have served
on the committee prior to the election, unless the committee is comprised of
entirely new members in which event one of the new members may be elected as
Committee Chairman.


ARTICLE V
 
OFFICERS
 
Section 1. Officers; Compensation . The officers of the Corporation shall be
elected by the Board of Directors, and shall consist of a Chairman of the Board,
a Chief Executive Officer, a President, one or more Vice-Presidents, one or more
of whom may be designated Executive or Senior Vice-President, a Secretary, a
Treasurer, and such other officers, assistant officers and agents as the Board
of Directors may from time to time designate. All officers shall hold office
until their successors are elected and qualified, or until earlier displacement
from office by resignation, removal or otherwise. Two (2) or more offices may be
held by the same person. The salaries of the officers shall be determined by the
Board of Directors, and may be altered by the Board from time to time except as
otherwise provided by contract. All officers shall be entitled to be paid or
reimbursed for all costs and expenditures incurred in the Corporation’s
business.
 
Section 2. Vacancies . Whenever any vacancies shall occur in any office by
death, resignation, removal for or without cause, increase in the number of
officers of the Corporation, or otherwise, the same shall be filled by the Board
of Directors, and the officer so elected shall hold office until his successor
is chosen and qualified.
 
Section 3. Chairman . The Chairman of the Board shall serve in such roll for a
maximum term of 5 years, at which point a new Chairman must be elected by the
Board of Directors.


Section 4. Chief Executive Officer . The Chief Executive Officer shall be the
chief executive officer of the Corporation, shall preside at all meetings of the
stockholders. He or she shall have general and active management of the business
and affairs of the Corporation, and shall see to it that all resolutions and
orders of the Board of Directors are carried into effect. He or she may sign,
with the Secretary or any other proper officer of the Corporation thereunto
authorized by the Board of Directors, certificates for shares of the
Corporation. He or she may sign any deeds, mortgages, bonds, contracts or other
instruments which the Board of Directors has authorized to be executed, except
in cases where the signing and execution thereof shall be expressly delegated by
the Board of Directors or by these Bylaws to some other officer or agent of the
Corporation, or shall be required by law to be otherwise signed and executed. He
or she shall perform all duties as may be prescribed by the Board of Directors
from time to time.
 
Section 5. President . The President may perform the usual and customary duties
that pertain to such office (but no unusual or extraordinary duties or powers
conferred by the Board of Directors upon the Chief Executive Officer) and under
the direction and subject to the control of the Board of Directors, such other
duties as may be assigned to him or her
 
Section 6. Vice-Presidents . Any Vice-President may perform the usual and
customary duties that pertain to such office (but no unusual or extraordinary
duties or powers conferred by the Board of Directors upon the President) and,
under the direction and subject to the control of the Board of Directors, such
other duties as may be assigned to him or her.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7. Secretary . It shall be the duty of the Secretary to attend all
meetings of the stockholders and Board of Directors and record correctly the
proceedings had at such meetings in a book suitable for that purpose. It shall
also be the duty of the Secretary to attest with his signature all stock
certificates issued by the Corporation and to keep a stock ledger in which shall
be correctly recorded all transactions pertaining to the capital stock of the
Corporation. He or she may but is not required to attest with his signature all
deeds, conveyances or other instruments requiring the seal of the Corporation.
The person holding the office of Secretary shall also perform, under the
direction and subject to the control of the Board of Directors, such other
duties as may be assigned to him or her. The duties of the Secretary may also be
performed by any Assistant Secretary.
 
Section 8. Treasurer . The Treasurer shall keep such moneys of the Corporation
as may be entrusted to his or her keeping and account for the same. He shall be
prepared at all times to give information as to the condition of the Corporation
and shall make an annual report of the entire business and financial condition
of the Corporation. The person holding the office of Treasurer shall also
perform, under the direction and subject to the control of the Board of
Directors, such other duties as may be assigned to him or her. The duties of the
Treasurer may also be performed by any Assistant Treasurer.
 
Section 9. Tenure; Removal . The term of all officers shall be for one year, and
until their respective successors are chosen and qualify. Any officer or agent
shall be subject to removal for or without cause at any time by the affirmative
vote of a majority of the whole Board of Directors. Vacancies in any office may
be filled at any regular or special meeting of the Board.
 
ARTICLE VI
 
CAPITAL STOCK
 
Section 1. Certificates . Certificates for capital stock of the Corporation
shall be in such form as the Board of Directors may from time to time prescribe
and shall be signed by the Chief Executive Officer, the President or a Vice
President and by the Secretary or an Assistant Secretary.
 
Section 2. Stock Records . The names and addresses of shareholders as they
appear on the stock certificate records of the Corporation shall be the official
list of shareholders of record of the Corporation for all purposes. The
Corporation shall be entitled to treat the holder of record of any shares of the
Corporation as the owner thereof for all purposes, and shall not be bound to
recognize any equitable or other claim to, or interest in, such shares or any
rights deriving from such shares, on the part of any other person, including
(but without limitation) a purchaser, assignee or transferee, unless and until
such other person becomes the holder of record of such shares, whether or not
the Corporation shall have either actual or constructive notice of the interest
of such other person.
 
Section 3. Transfer . Shares of capital stock of the Corporation shall be
transferable on the books of the Corporation only by the holder of record
thereof in person or by his duly authorized attorney, upon surrender and
cancellation of certificates for a like number of shares, with an assignment or
power of transfer endorsed thereon or delivered therewith, duly executed, and
with such proof of the authenticity of the signature and of authority to
transfer, and of payment of transfer taxes, as the Corporation or its officers
may require.
 
Section 4. Lost Certificates . In case any certificate for the capital stock of
the Corporation shall be lost, stolen or destroyed, the Corporation may require
such proof of the fact and such indemnity to be given to it as shall be deemed
necessary or advisable by it.
 
Section 5. Record Date . In order that the Corporation may determine the
stockholders entitled to notice of or to vote at any meeting of stockholders or
any adjournment thereof, or entitled to receive payment of any dividend or other
distribution or allotment of any rights, or entitled to exercise any rights in
respect of any change, conversion or exchange of stock or for the purpose of any
other lawful action, the Board of Directors may fix, in advance, a record date,
which shall not be more than sixty (60) nor less than ten (10) days before the
date of such meeting, nor more than sixty (60) days prior to any other action.


ARTICLE VII
 
COMMON STOCK OWNERSHIP


Section 1. Oversight . The Nominating and Governance Committee will be
responsible for monitoring compliance with these stock ownership guidelines.
 
 
 

--------------------------------------------------------------------------------

 


 Section 2. Ownership Guidelines for Directors:
A.  
Independent directors are expected to acquire and hold during their service as a
Director for the Corporation common stock equal in value to:

a.  
One year of Board compensation within two years of being appointed or elected to
the Board.

b.  
Two years of Board compensation within five years of being appointed or elected
to the Board.

c.  
Three years of Board compensation within eight years of being appointed or
elected to the Board.

d.  
At least 4.5% of shares outstanding within ten years of being appointed or
elected to the Board.

B.  
All ownership calculations shall be based off shares valued at the greater of
the cost basis or market value as of the date the Board is to nominate Directors
for inclusion in its proxy.

C.  
Only common stock shall count towards meeting ownership requirements, and may be
held directly, in trust, in joint accounts, and by immediate family members.

D.  
To be included in the annual proxy as a director nominee and stand for
re-election, a Director must satisfy the ownership requirements at the date they
have been added to the proxy, and must maintain sufficient ownership from such
date until after they have been elected.

E.  
The use of derivatives or other structures to hedge share ownership is strictly
prohibited.



 Section 3. Ownership Guidelines for the Chief Executive Officer:
A.  
The Chief Executive Officer is expected to acquire and hold during his or her
term of service one year worth of annual base wage compensation.

B.  
All ownership calculations shall be based off shares valued at the greater of
the cost basis or market value.

C.  
Only common stock shall count towards meeting ownership requirements, and may be
held directly, in trust, in joint accounts, and by immediate family members.

D.  
The use of derivatives or other structures to hedge share ownership is strictly
prohibited.

E.  
If ownership requirements are not met, the CEO shall not qualify to receive the
annual bonus.



ARTICLE VIII
 
MISCELLANEOUS
 
Section 1. Fiscal Year . The Board of Directors shall have power to fix, and
from time to time change, the fiscal year of the Corporation.
 
Section 2. Notices . Notices to directors and stockholders shall be in writing
and may be delivered personally or by mail. Notice by mail shall be deemed to be
given at the time when deposited in the U.S. mail, postage prepaid, addressed to
directors or stockholders at their respective addresses appearing on the books
of the Corporation. Notice of a special meeting of the Board of Directors may be
given in the manner provided for in Article III, Section 8, of these Bylaws. An
affidavit of the secretary or an assistant secretary or of the transfer agent of
the Corporation that the notice has been given, in the absence of fraud, shall
be prima facie evidence of the facts stated therein.
 
Section 3. Waiver of Notice . Any notice required to be given under the
provisions of these Bylaws or otherwise may be waived by the stockholder,
director, member of any committee or officer to whom such notice is required to
be given, before or after the meeting or other action of which notice was
required to be given.
 
ARTICLE IX
 
AMENDMENT
 
The Bylaws may be amended or repealed by the directors or by the stockholders,
provided that, in the case of an amendment or repeal of the Bylaws by the
stockholders, notice of the proposed alteration or repeal shall have been given
in the notice of such meeting of stockholders.